Citation Nr: 1742303	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-25 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for any acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Given the Veteran's assertions regarding various psychiatric disabilities, the claim has been recharacterized as indicated on the title page.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2017. The transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record reflects that the Veteran does not have a current diagnosis of any acquired psychiatric disorder, to include PTSD.

CONCLUSION OF LAW

The criteria for entitlement to service connection for any acquired psychiatric disorder, to include PTSD have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

The Veteran contends that he has psychiatric disorders, to include a nervous condition, PTSD and a sleep disorder, that are related to service.

Turning to the evidence of record, the Veteran was examined upon entrance into service in February 1965. During the examination, the Veteran completed a Report of Medical History form where he self-reported that he has nervous trouble. The examiner noted that the Veteran "Gets nervous easily - no meds." However, on the Report of Medical Examination form, only defective vision was noted under summary of defects and diagnoses. During the Veteran's May 1967 separation examination, he did not report any nervous trouble or frequent trouble sleeping. The examiner also did not note any defects on the examination report. Additionally, service treatment records are silent for any difficulty sleeping, psychological or nervous conditions.

The Veteran's VA medical center (VAMC) treatment records are also silent regarding any difficulty sleeping, psychological conditions or nervous conditions. During a new patient physical exam in May 2004, the practitioner noted "Psych is completely negative." Additionally, the Veteran's PTSD screening was negative in September 2005, December 2005 and July 2007. In March 2010 the Veteran was screened for Agent Orange exposure, the practitioner performing the screening documented "NEURO/PSYCH: Denies memory problems, depression, suicidal/homicidal ideation, or problems with sleep. No loss of consciousness, seizures, clumsiness, tremors, localized weakness, paralysis, TIA or stroke. He is not currently treated for anxiety or depression."

The Veteran was afforded a VA examination in January 2014 after which the examiner reported that the Veteran did not have a diagnosis for PTSD or for any other mental disorder. The examiner noted that the Veteran denies any history of mental health problems or treatment. During the PTSD portion of the examination, the examiner described the Veteran's report of his in-service stressor by stating "the only events he can recall that were remotely troubling were two attacks on the base that he was stationed. However, these attacks were quickly dealt with and did not directly impact him." Thus, the examiner opined that the events as communicated by the Veteran do not meet criteria A for a diagnosis of PTSD. The examiner then provided the opinion that the claimed condition was less likely than not related to service. As rationale, the examiner stated "[b]ased on information derived from a clinical interview, review of available records, and review of administered psychometric assessment tool (PCL-5), it is in the examiner's medical opinion that the Veteran does not meet diagnostic criteria for PTSD or any other mental health disorder, at the time of assessment." The examiner also stated that the Veteran did not report any conditions to support any other diagnosis of a mental health disorder. The examiner ended his opinion by stating that his opinion is based on expertise in the assessment and treatment of trauma and other mental disorders.

During the Veteran's February 2017 Board hearing, the Veteran testified that he is not being treated for any psychiatric conditions.

The Board acknowledges the Veteran's statements made at various times during the course of the appeal that his psychiatric disorders and nervous conditions are due to his experience in Vietnam.  See May 2013 notice of disagreement. However, after a review of the evidence of record, the Board finds that service connection for any acquired psychiatric disorder, to include PTSD is not warranted because no psychiatric disability has been diagnosed. While the Veteran believes he has a psychological or mental disability, he is not competent to provide a diagnosis in this case. The issue is medically complex and requires specialized knowledge and experience. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Kahana v. Shinseki, 24 Vet. App. 428 (2011). There is no indication that the Veteran has the medical training to diagnose himself with a mental disorder or disability. As such, the Board finds that the Veteran's assertion of having any acquired psychiatric disorder, claimed as nervous condition, PTSD and sleeping condition is not persuasive. Absent a currently diagnosed disability as defined by 38 C.F.R. § 4.125, service connection is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

ORDER

Entitlement to service connection for any acquired psychiatric disorder, to include PTSD is denied.


REMAND

Further development of the record is required with regard to the claim for skin cancer.

The Veteran contends that his skin cancer is caused by his service while in the Republic of Vietnam. VAMC treatment records show that the Veteran had lesions excised from his left neck in June 2010. The lesion was described as a large basal cell carcinoma, which is not among those diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure. 

In his June 2012 notice of disagreement, the Veteran stated that his contention is that his skin cancer is a result of intense sun exposure while serving in Vietnam, and not secondary to exposure to herbicides. At the February 2017 hearing, he testified that he first notice skin problems shortly after leaving Vietnam. 

Service connection may be established on a direct basis. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, a VA examination is necessary to determine if the Veteran's skin cancer is caused or related to his service. 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's skin cancer. The claims file should be made available to and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail. 

Based on the examination and review of the record, the examiner should address the following: Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's skin cancer was caused by his service?

The examiner should consider, and discuss as necessary, the Veteran's claims of intense sun exposure, while serving in Vietnam, caused his cancer.

The presumption that the Veteran was exposed to herbicides is conceded.

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.

A complete rationale for all opinions expressed must be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


